Opinion by
Richardson, J.
In accordance with stipulation of counsel that the merchandise is the same in all material respects as that involved in Dalton Cooper, Inc., et al. v. United States (41 Cust. Ct. 271, C.D. 2051), the merchandise was held dutiable as follows: (1) The items marked “A” at 1% cents per pound under the provision in paragraph 48, as modified by T.D. 51802, for lime juice, unfit for beverage purposes, and the items marked “B” at 2% cents per pound under said paragraph, as modified by the trade agreement with Mexico (T.D. 50797).